Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-13-2005

USA v. Austin
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2659




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Austin" (2005). 2005 Decisions. Paper 1371.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1371


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 03-2659


                            UNITED STATES OF AMERICA

                                             v.

                                   TAIWAN AUSTIN,
                                            Appellant


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                            D.C. Criminal No. 01-cr-00291-1
                            (Honorable William W. Caldwell)


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 26, 2004

         Before: SCIRICA, Chief Judge, FISHER and BECKER, Circuit Judges

                                  (Filed: April 13, 2005)




                               OPINION OF THE COURT


SCIRICA, Chief Judge.

       Appellant Taiwan Austin pled guilty to unlawful possession of cocaine base with

intent to distribute in violation of 21 U.S.C. § 841(a)(1). The District Court sentenced
Austin to 240 months in prison, three years supervised release, a $2000 fine, and a $100

special assessment. He does not contest his conviction or guilty plea.

       Austin challenges his sentence under United States v. Booker, 543 U.S. - -, 125 S.

Ct. 738 (2005).1 Having determined that the sentencing issues appellant raises are best

determined by the District Court in the first instance, we will vacate the sentence and

remand for resentencing in accordance with Booker.




   1
    We note that the government does not object to Austin’s request for resentencing.
See Gov’t’s Letter of March 3, 2005 (“it would seem appropriate in this case that the
district court, in light of Booker, be permitted to revisit the question of what would be an
appropriate sentence to impose”).

                                              2